DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2019.
Status of claims in the instant application:
Claims 1-20 are pending.
Priority
The instant application claims benefit to foreign application “CHINA 201810842610.4 filed on 07/27/2018”.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 12/20/2019 and 11/09/2020 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
The drawings are objected to because:
	The annotations on FIG.5 and FIG. 6 are not legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
Claim 1 recites the limitations:
	(a) … electronic tag is configured to present …
	(c) … information interaction platform is configured to receive …
Claim 2 recites the limitations:
	(b) … information interaction platform is configured to receive …
Claim 3 recites the limitation:
	(a) … electronic tag is configured to receive …
Claim 4 recites the limitation:
	(a) … information interaction platform is further configured to authorize …
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Investigation of the specification of the (published) instant application revel; the following:
Para [0007]: In an exemplary embodiment, the electronic tag further includes a memory. The electronic tag is further configured to receive the two-dimensional code and store the two-dimensional code in the memory.
Para [0010]: In an exemplary embodiment, the electronic tag includes a communication module. The first terminal is further configured to communicate with the electronic tag via the communication module. The communication module includes one or more of a Bluetooth module, a WiFi module, a GPRS module, a 3G module, a 4G module, a 5G module, and an NB-IoT module.
Para [0013]: In an embodiment, the information interaction platform stores a plurality of two-dimensional codes. The first terminal is further configured to select a two-dimensional code from the plurality of two-dimensional codes as an updated two-dimensional code, send the updated two-dimensional code to the electronic tag, and establish a binding relationship between the updated two-dimensional code and the information interaction platform.
Para [0015]: In an exemplary embodiment, the content presentation information comprises authorization information and non-authorization information, and the information interaction platform comprises a memory; the first terminal edits the authorization information and the non-authorization information, and sends the authorization information and the non-authorization information to the information interaction platform; and the information interaction platform receives the authorization information and the non-authorization information, and stores the authorization information and the non-authorization information in the memory
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 
 Please note that the terms “first terminal configured to” and “second terminal configured to” are not interpreted under 112(f) because a terminal is a computer or an electronic device and therefore has sufficient structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN103647634 TIANTIAN et al. – provided by Applicant in IDS (hereinafter “TIANTIAN”) in view of Pub. No.: US 2018/0219864 A1 to HU et al. (hereinafter “HU”).
Regarding Claim 1. TIANTIAN discloses A system for information interaction (TIANTIAN: Abstract, Description Page 3), comprising:
a first terminal (TIANTIAN, Abstract, Description Page 3: … a user terminal (also called a first  terminal) held by a QR code owner …), an electronic tag (TIANTIAN, Abstract, Description Page 3: … a two dimensional code display device …), a second terminal (TIANTIAN, Abstract, Description Page 3: … a terminal (also called a second terminal) held by a QR code user …), and an information interaction platform (TIANTIAN, Abstract, Description Page 3: background server), wherein:
TIANTIAN, Abstrtact, Description Page 1-2: … two-dimensional code … The first terminal transmits the user code to a display device or prints it to a display material … taking the user code as a QR code …);
a binding relationship exists between the first terminal and the two-dimensional code (TIANTIAN, Description Page 5: … S1. The QR code owner accesses the background server through the user terminal, and transmits the content that he wants to display and the operation options for selection to the background server. The background server stores the information and operation options, and automatically returns a QR code to the QR code owner user Terminal, the QR code is mapped to the information and options left by the user … S2. If the operation left by the owner of the QR code includes contacting the left contact information, such as a phone number, by telephone, SMS, voice, etc., the background service system will verify the contact information through the reserved operation … S3. The server saves the QR code owner information on the server, confirms the operation options to be provided, and returns a QR code pointing to the above content to the QR code owner…);
the second terminal (TIANTIAN, Abstract, Description Page 3: … a terminal (also called a second terminal) held by a QR code user …) is configured to:
scan the two-dimensional code (TIANTIAN, Abstract, Description Page 3: … the QR code user scans the QR code through the second terminal to access the background server …), [generate login request information, send the login request information to the information interaction platform, the 
receive content presentation information corresponding to the two-dimensional code returned by the information interaction platform according to the identifier information, and perform information interaction with the first terminal according to a communication manner selected from the content presentation information (TIANTIAN, Description Page 3: … The QR code user scans the QR code through the second terminal to access the background server. The background server returns operation options to the second terminal, the two-dimensional code user selects the operation options through the second terminal, sends the operation options selected by the two-dimensional code user to the background server. If the QR code user selects an operation reserved by the QR code owner, the background server allows the connection between the QR code owner and the user to be established through the background server, such as sending messages, making calls, sending emails, etc. Wherein, the user information left by the owner of the two-dimensional code is stored in the server, and the user information is optionally bound to the two-dimensional code by means of a look-up table or the like. At the same time, the QR code owner can set the access authority of the QR code user to keep all or part of the private information confidential, or choose to disclose all; the QR code user connects to the back-end server with the read QR code, and the back-end server sends the QR code to the back-end server. The information and operation options left by the owner are sent to the user, and the user reads the information and selects an operation …); and
[the information interaction platform is configured to receive the login request information, authorize and authenticate the second terminal according to the identifier information], and send the content presentation information to the second terminal according to authorization and authentication results (TIANTIAN, Description Page 3: … The QR code user scans the QR code through the second terminal to access the background server. The background server returns operation options to the second terminal, the two-dimensional code user selects the operation options through the second terminal, sends the operation options selected by the two-dimensional code user to the background server. If the QR code user selects an operation reserved by the QR code owner, the background server allows the connection between the QR code owner and the user to be established through the background server, such as sending messages, making calls, sending emails, etc. Wherein, the user information left by the owner of the two-dimensional code is stored in the server, and the user information is optionally bound to the two-dimensional code by means of a look-up table or the like. At the same time, the QR code owner can set the access authority of the QR code user to keep all or part of the private information confidential, or choose to disclose all; the QR code user connects to the back-end server with the read QR code, and the back-end server sends the QR code to the back-end server. The information and operation options left by the owner are sent to the user, and the user reads the information and selects an operation …).
However TIANTIAN does not explicitly teach, but HU from same or similar field of endeavor teaches:
“generate login request information, send the login request information to the information interaction platform, the login request information comprising identifier information of the second terminal (HU, FIG. 5, Para [0062-0066, 0032, 0056], abstract: … The secondary account client (second terminal) side 520 … Scan the Quick Response Code. For example, the logic may cause a capture device, such as a camera or scanner, to capture the Quick Response Code. The Quick Response Code may be captured from a screen or a printed medium … Add the Quick Response Code and information about the secondary account to a login request, and send the login request to a server for requesting to log in to … The server 530 side … the login information may include an identifier of the secondary account … The server may be configured to receive a login request sent by a secondary client device, the login request including a secondary account identifier and an encoded image  … account login method may be applied. As shown in FIG. 4, the system includes: a primary account client 510, a secondary account client 520, and a server 530. The primary account client 510 and the server 530 can exchange an updated Quick Response Code …);
the information interaction platform is configured to receive the login request information, authorize and authenticate the second terminal according to the identifier information (HU, Abstract, Para [0026, 0036], FIG. 5: … After receiving the login request, the server may determine, according to information about a primary account and information about a secondary account that are in the login request, whether there is a primary-secondary relationship between the primary account and the secondary account, and determine, according to whether a time at which the login request is sent is within a valid duration of the Quick Response Code, whether the Quick Response Code is valid. In other words, the server may determine if a link exists between the primary account and the secondary account. The link may include an association in a database included in the server. For example, the link may include a table that includes a primary account identifier and a secondary account identifier. The primary account identifier may identify the primary account and the secondary account identifier may identify the secondary account. If there is a primary-secondary relationship between the primary account and the secondary account, and the Quick Response Code is valid, a login by the secondary account client may be accepted. For example, the server may authorize privileged communication with the secondary client device in response to the secondary account being linked with the primary account and determination that the encoded image has not expired …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HU into the teachings of TIANTIAN because it discloses that “a secondary account is logged in to by using a Quick Response Code, so that login security and convenience can be improved. In addition, because information about the Quick Response Code has a valid duration, the secondary account is not permitted to be permanently logged in to. Therefore, the secondary account can be prevented from being maliciously used after being stolen (HU, Para [0011])”.
Regarding Claim 2. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein:
the content presentation information comprises authorization information and non-authorization information (TIANTIAN, Description Page 3: … the QR code owner can set the access authority of the QR code user to keep all or part of the private information confidential (non-authorization information), or choose to disclose all (non-authorization information); the QR code user connects to the back-end server with the read QR code, and the back-end server sends the QR code to the back-end server. The information and operation options left by the owner are sent to the user, and the user reads the information and selects an operation …), and the information interaction platform comprises a memory (TIANTIAN, Description Page 3: … the user information left by the owner of the two-dimensional code is stored in the server …; Examiner’s Note: Storing code on the server (TIANTIAN) implicitly discloses memory/storage …);
the first terminal is configured to edit the authorization information and the non- authorization information, and send the authorization information and the non-authorization information to the information interaction platform (TIANTIAN, Description Page 2: … the connection between the QR code owner and the QR code user is established  through the background server … Use electronic paper or other display devices to display the QR code, which can be used repeatedly and can be changed at any time … The owner of the QR code can log in to the background server through the user terminal at any time, and  change the information and operation options left. For example, increase or decrease call options, SMS options, etc. You can also leave an explanation and explanation when you discard a QR code …); and
LZ1902605CN01-USthe information interaction platform is configured to receive the authorization information and the non-authorization information, and store the authorization information and the non-authorization information in the memory (TIANTIAN, Description Page 3: … the QR code owner can set the access authority of the QR code user to keep all or part of the private information confidential (non-authorization information), or choose to disclose all (non-authorization information); the QR code user connects to the back-end server with the read QR code, and the back-end server sends the QR code to the back-end server. The information and operation options left by the owner are sent to the user, and the user reads the information and selects an operation … the user information left by the owner of the two-dimensional code is stored in the server …; Examiner’s Note: Storing code on the server (TIANTIAN) implicitly discloses memory/storage …).
Regarding Claim 3. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein:
[the electronic tag further comprises a memory]; and
the electronic tag is configured to receive the two-dimensional code (TIANTIAN, Description Page 1, 4: The technical problem to be solved by the present invention is to provide a method for realizing indirect communication through two-dimensional code … The first terminal transmits the user code to a display device or prints it to a display material … the display device may be an electronic display device such as a display screen or solar electronic paper; the display material may be a sticker or the like …), and [store the two-dimensional code in the memory].
HU further discloses:
“the electronic tag further comprises a memory (HU, Claim 17-19: … The non-transitory computer readable storage medium of claim 15, wherein the encoded image comprises a quick response code and the processor is further configured to encrypt the authentication information encoded in the quick response code … A non-transitory computer readable storage medium comprising a plurality of instructions executable by a processor to perform: receive an encoded image from a primary client device, the primary client device associated with a primary account, the encoded image comprising authentication information encoded in the encoded image by the primary client device, the authentication information including a primary account identifier and an expiration time indicator; generate a login request to access a sub-account associated with the primary account, the login request including a secondary account identifier and the encoded image; and communicate the login request to a server and access privileged information associated with the sub-account … The non-transitory computer readable storage medium of claim 18, wherein to receive the encoded image, the processor is further configured to: capture an image displayed on the primary client device, the image comprising the encoded image; and display the privileged information associated with the sub-account …);
store the two-dimensional code in the memory (HU, Claim 17: … The non-transitory computer readable storage medium of claim 15, wherein the encoded image comprises a quick response code and the processor is further configured to encrypt the authentication information encoded in the quick response code …)”.
The motivation to further combine HU remains same as in claim 1.
Regarding Claim 4. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 2, further TIANTIAN, “wherein:
the identifier information comprises any one of user location identification information, user identity identification information, and real-name authentication identification information (TIANTIAN, Description Page 3:  two-dimensional code is only one of the user codes, and the present invention can also use other types of user codes, such as three-dimensional codes, user names, user IDs, and other coding information …)”; and
HU further discloses:
“the information interaction platform is further configured to authorize and authenticate the second terminal according to the identifier information, and send the non-authorization information and the authorization information corresponding to the electronic tag to the second terminal when the authorization and authentication succeed (HU, Para [0083]: … The apparatus 500 may include a processing module 520, configured to allow a login by the secondary account client when it is determined, according to the login request, that there is a primary-secondary relationship between the primary account and the secondary account, and that the Quick Response Code is valid. In other words, the processing module 520 may decode an encoded image to identify a primary account identifier and an expiration time indicator, the primary account identifier associated with a primary account. The primary account corresponding to the primary client device. The processing module 520 may determine that the secondary account is linked with the primary account, the secondary account corresponding to the secondary client device and the primary account corresponding to a primary client device. The processing module 520 may compare the expiration time indicator with the request time to determine that the encoded image has not expired. In addition, the processing module 520 may grant, to the secondary device, access to the secondary account. For example, the processing module 520 may authorize privileged communication with the secondary client device in response to the secondary account being linked with the primary account and determination that the encoded image has not expired …), or send the non-authorization information corresponding to the electronic tag to the second terminal when the authorization and authentication fail (HU, Para [0084-0085]: … the processing module 520 may be configured to reject a login by the secondary account client when it is determined that there is no primary-secondary relationship between the primary account and the secondary account, or that the Quick Response Code is invalid … In additional examples, the processing module 510 may compare the expiration time indicator with the request time to determine that the encoded image has expired. Alternatively or in addition, the processing module 510 may prohibit the privileged communication with the secondary client device in response to determination that the encoded image has expired …).”
The motivation to further combine HU remains same as in claim 1.
Regarding Claim 5. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein the communication manner comprises a message communication manner (TIANTIAN, Description Page 4:  If the operation left by the owner of the QR code includes contacting the left contact information, such as a phone number, by telephone, SMS, voice, etc., the background service system will verify the contact information through the reserved operation. For example, the operation options left by the owner of a QR code include call or text message, and the background server will send a text message or call to confirm the left number …), and the second terminal is configured to perform the information interaction with the first terminal via the information interaction platform (TIANTIAN, Description Page 1:  The second terminal reads the user code on the display device or display material; The second terminal sends the user code and the communication mode information determined by the second terminal to the server, so that the server establishes the second communication mode information according to the user code and the communication mode information selected by the second terminal. The communication between the terminal and the first terminal; the first terminal communicates with the second terminal through the server …).”
Regarding Claim 6. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein the communication manner comprises a telephone communication manner, and the second terminal is further configured to perform the information interaction with the first terminal in a form of call (TIANTIAN, Description Page 4:  If the operation left by the owner of the QR code includes contacting the left contact information, such as a phone number, by telephone, SMS, voice, etc., the background service system will verify the contact information through the reserved operation. For example, the operation options left by the owner of a QR code include call or text message, and the background server will send a text message or call to confirm the left number …).”
Regarding Claim 7. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein:
the electronic tag comprises a communication module (TIANTIAN, Description Page 4: The first terminal transmits the user code to a display device (electronic tag) or prints it to a display material, so that the display device or display material displays the user code …; Examiner’s note: communication module on the display (electronic tag) implicitly disclosed by the fact that the display receives the code and displays it …);
the first terminal is configured to communicate with the electronic tag via the communication module (TIANTIAN, Description Page 4: The first terminal transmits the user code to a display device (electronic tag) or prints it to a display material, so that the display device or display material displays the user code …); and
the communication module comprises one or more of a Bluetooth module, a WiFi module, a GPRS module, a 3G module, a 4G module, a 5G module, and an NB-IoT module (TIANTIAN, Description Page 5: After receiving the QR code image, the QR code host terminal uses the user terminal to transmit the QR code image to the electronic paper display screen or other display screens through general wireless or wired transmission technology … If the options left by the QR code owner include options such as calling, sending SMS, sending voice, etc., the QR code user can select the above options, and establish communication with the QR code owner according to the selected options through the background server …).”
Regarding Claim 8. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 1, TIANTIAN further discloses, “wherein the electronic tag is provided with a display screen, and the display screen is an electronic ink screen (TIANTIAN, Description Page 4: … the display device may be an electronic display device such as a display screen or solar electronic paper; the display material may be a sticker or the like …).”
Regarding Claim 9. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 7, HU further discloses, “wherein the first terminal is further configured to edit an updated two-dimensional code, send the updated two-dimensional code to the electronic tag, and establish a binding relationship between the updated two-dimensional code and the information interaction platform HU, Para [0041, 0048, 0056]: … the primary account client may further generate and/or actively update the Quick Response Code, and inform the server of the Quick Response Code or updates to the Quick Response Code. Alternatively or in addition, the server may update the Quick Response Code according to the updating period and the updating rule, to obtain an updated Quick Response Code and directly send the Quick Response Code to the primary account client. Then, the primary account client provides the Quick Response Code to the secondary account client. In other words, the server may repeatedly update, at a regular time interval, the encoded image to represent a new expiration time indicator. The server may communicate, in response to the encoded image being updated, the encoded image to the primary client device …).”
The motivation to further combine HU remains same as in claim 1.
Regarding Claim 10. The system for information interaction according to claim 8, HU further discloses, “wherein the first terminal is further configured to edit an updated two-dimensional code, send the updated two-dimensional code to the electronic tag, and establish a binding relationship between the updated two-dimensional code and the information interaction platform HU, Para [0041, 0048, 0056]: … the primary account client may further generate and/or actively update the Quick Response Code, and inform the server of the Quick Response Code or updates to the Quick Response Code. Alternatively or in addition, the server may update the Quick Response Code according to the updating period and the updating rule, to obtain an updated Quick Response Code and directly send the Quick Response Code to the primary account client. Then, the primary account client provides the Quick Response Code to the secondary account client. In other words, the server may repeatedly update, at a regular time interval, the encoded image to represent a new expiration time indicator. The server may communicate, in response to the encoded image being updated, the encoded image to the primary client device ….”
The motivation to further combine HU remains same as in claim 1.
Regarding Claim 11. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 7, TIANTIAN further discloses, “wherein:
the information interaction platform stores a plurality of two-dimensional codes (TIANTIAN, Description Page 3: …  different user codes can be corresponding to different use purpose information. For example, there may be one corresponding two-dimensional code for the purpose of moving a car, and there may be another or more corresponding two-dimensional codes for the purpose of selling a house or business advertising, and the present invention is not limited here …); and
the first terminal is further configured to select a two-dimensional code from the plurality of two-dimensional codes as an updated two-dimensional code, send the updated two-dimensional code to the electronic tag, and establish a binding relationship between the updated two-dimensional code and the information interaction platform (TIANTIAN, Description Page 4: … The QR code owner can log in to the background server at any time to add, delete or modify the information and operation options pointed to by a QR code. The same backend server can generate different QR codes for the same QR code owner in different environments. The owner of the QR code can view and modify the QR code and the content pointed to by a list. [For example, one can be generated when moving a car, and one can be generated when buying a house and viewing a house] The background server provides operations for users to choose, including but not limited to "send SMS", "make a call", "send voice", "send email" and other contact methods …).”
Regarding Claim 12. The combination of TIANTIAN-HU discloses the system for information interaction according to claim 8, TIANTIAN further discloses, “wherein:LZ1902605CN01-US
the information interaction platform stores a plurality of two-dimensional codes (TIANTIAN, Description Page 3: …  different user codes can be corresponding to different use purpose information. For example, there may be one corresponding two-dimensional code for the purpose of moving a car, and there may be another or more corresponding two-dimensional codes for the purpose of selling a house or business advertising, and the present invention is not limited here …); and
the first terminal is further configured to select a two-dimensional code from the plurality of two-dimensional codes as an updated two-dimensional code, send the updated two-dimensional code to the electronic tag, and establish a binding relationship between the updated two-dimensional code and the information interaction platform (TIANTIAN, Description Page 4: … The QR code owner can log in to the background server at any time to add, delete or modify the information and operation options pointed to by a QR code. The same backend server can generate different QR codes for the same QR code owner in different environments. The owner of the QR code can view and modify the QR code and the content pointed to by a list. [For example, one can be generated when moving a car, and one can be generated when buying a house and viewing a house] The background server provides operations for users to choose, including but not limited to "send SMS", "make a call", "send voice", "send email" and other contact methods …).”
Regarding Claim 13. This is a method claim corresponding to the system of claim 1 containing all the same or similar limitations as claim 1, and hence similarly rejected as claim 1. 
Regarding Claim 14. This is a method claim corresponding to the system of claim 2 containing all the same or similar limitations as claim 2, and hence similarly rejected as claim 2.
Regarding Claim 15. This is a method claim corresponding to the system of claim 3 containing all the same or similar limitations as claim 3, and hence similarly rejected as claim 3.
Regarding Claim 16. This is a method claim corresponding to the system of claim 4 containing all the same or similar limitations as claim 4, and hence similarly rejected as claim 4.
Regarding Claim 17. This is a method claim corresponding to the system of claim 5 containing all the same or similar limitations as claim 5, and hence similarly rejected as claim 5.
Regarding Claim 18. This is a method claim corresponding to the system of claim 6 containing all the same or similar limitations as claim 6, and hence similarly rejected as claim 6.
Regarding Claim 19. The combination of TIANTIAN-HU discloses the method for information interaction according to claim 13, HU further discloses, “wherein the firstLZ1902605CN01-US terminal edits an updated two-dimensional code, sends the updated two-dimensional code to the electronic tag, and establishes a binding relationship between the updated two-dimensional code and the information interaction platform (HU, Para [0041, 0048, 0056]: … the primary account client may further generate and/or actively update the Quick Response Code, and inform the server of the Quick Response Code or updates to the Quick Response Code. Alternatively or in addition, the server may update the Quick Response Code according to the updating period and the updating rule, to obtain an updated Quick Response Code and directly send the Quick Response Code to the primary account client. Then, the primary account client provides the Quick Response Code to the secondary account client. In other words, the server may repeatedly update, at a regular time interval, the encoded image to represent a new expiration time indicator. The server may communicate, in response to the encoded image being updated, the encoded image to the primary client device …).”
The motivation to further combine HU remains same as in claim 13 which is rejected similarly to claim 1.
Regarding Claim 20. The combination of TIANTIAN-HU discloses the method for information interaction according to claim 19, TIANTIAN further discloses, “wherein:
TIANTIAN, Description Page 3: …  different user codes can be corresponding to different use purpose information. For example, there may be one corresponding two-dimensional code for the purpose of moving a car, and there may be another or more corresponding two-dimensional codes for the purpose of selling a house or business advertising, and the present invention is not limited here …); and
the first terminal selects a two-dimensional code from the plurality of two- dimensional codes as an updated two-dimensional code, sends the updated two-dimensional code to the electronic tag, and establishes the binding relationship between the updated two-dimensional code and the information interaction platform (TIANTIAN, Description Page 4: … The QR code owner can log in to the background server at any time to add, delete or modify the information and operation options pointed to by a QR code. The same backend server can generate different QR codes for the same QR code owner in different environments. The owner of the QR code can view and modify the QR code and the content pointed to by a list. [For example, one can be generated when moving a car, and one can be generated when buying a house and viewing a house] The background server provides operations for users to choose, including but not limited to "send SMS", "make a call", "send voice", "send email" and other contact methods …).”
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US-PGPUB 20130167208 A1 (Shi): Shi discloses Systems and methods are disclosed for a user to use a mobile device such as a smart phone to scan a QR (Quick Response) code displayed on a login webpage of a website. The QR code may encode a server URL of the website. The mobile device decodes the QR code and transmits a device ID and other decoded information to a service provider. The service provider locates login credentials of the user linked to the device ID and communicates the login credentials to a website server for user authentication. Alternatively, the mobile device may transmit its device ID to the website server for the website server to locate a user account linked to the device ID for user login. Alternatively, the mobile device may transmit stored login credentials to the website server. Advantageously, a user may access a website without the need to provide any login credentials.
The present disclosure relates generally to systems and methods for authenticating users over a computer network. In particular, the present disclosure relates to methods and systems for efficiently and securely using capabilities of mobile devices to facilitate user logins to webpages.
US-PGPUB 20130068837 A1 (Dollard): Dollard discloses user authentication method and system where user credentials are passed to a mobile computing device using scannable images. A scannable image is generated based on a previously created user profile. A user accesses a website from a computer and, in response, the scannable image is locally displayed on the computer. The mobile computing device may be authenticated by capturing the scannable image that is displayed on the computer. In the event that a user profile stored on the mobile computing device matches the previously created user profile that is encoded in the scannable image, the 
 US-PGPUB US 20160147990 A1 (SCHNEIDER): SCHNEIDER discloses a method for authenticating an authorization of a user of a motor vehicle. The method includes sending a request signal for an authentication code to a computer. The method also includes providing the authentication code via the computer to an onboard device included in the motor vehicle.
Exemplary embodiments (i.e. FIG. 4) relate to a method for associating an identity of a user with an identity of a motor vehicle. The method includes sending a request signal for an authorization code to a computer. The request signal also includes a piece of information about an identity of the motor vehicle. The method also includes providing the authorization code via the computer to an onboard device included in the motor vehicle. In addition, the method includes displaying the authorization code as a two-dimensional matrix code via a display device included in the onboard device. The method furthermore includes recording the authorization code from a display device via a mobile device. Furthermore, the method includes transferring the authorization code and a piece of identification information to the computer via the mobile device. In addition, the method includes associating the authorization code and the piece of information about the identity of the motor vehicle with an identity of the user previously stored by the computer, based on the piece of identification information. The method may enable an identification of a primary user of a vehicle with the aid of an application (app) running on the mobile device. The method may also be used for a simplified 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434